      Case 19-32814-sgj7 Doc 10 Filed 08/28/19                              Entered 08/28/19 23:32:13                    Page 1 of 4
Information to identify the case:
Debtor 1              Herbert Allen Gears                                               Social Security number or ITIN         xxx−xx−2956
                      First Name   Middle Name     Last Name                            EIN 46−2112340, 82−3351274, 81−2822648,
                                                                                        83−3245691
Debtor 2              Liliana D. Gears                                                  Social Security number or ITIN xxx−xx−0718
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN 46−2112340, 82−3351274, 81−2822648,
                                                                                        83−3245691
United States Bankruptcy Court            Northern District of Texas
                                                                                        Date case filed for chapter 7 8/26/19
Case number:          19−32814−sgj7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Herbert Allen Gears                                 Liliana D. Gears

2.      All other names used in the dba Lyle Allen and Associates, fdba Texas C−Bar                  aka Liliana D. Williams, dba Lyle Allen and
        last 8 years                Premium Cigars, fdba Texas Premium Cigar Bar,                    Associates, fdba Texas Premium Cigar Bar,
                                    fdba Los Colinas Urban Center Owners Assn                        fdba Las Colinas Urban Center Owners
                                                                                                     Assn., fdba Texas C−Bar Premium Cigars

3.     Address                               P.O. Box 140863                                         P.O. Box 140863
                                             Irving, TX 75062                                        Irving, TX 75062

4.     Debtor's attorney                     Herbert Allen Gears                                    Contact Phone: 214−676−1912
                                             P.O. Box 140863
       Name and address                      Irving, TX 75062                                       Email: NONE

5.     Bankruptcy trustee                    Diane G. Reed                                          Contact Phone: (972) 938−7334
                                             501 N. College Street
       Name and address                      Waxahachie, TX 75165                                   Email: dgrtrustee@bcylawyers.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 19-32814-sgj7 Doc 10 Filed 08/28/19                                   Entered 08/28/19 23:32:13                     Page 2 of 4
Debtor Herbert Allen Gears and Liliana D. Gears                                                                     Case number 19−32814−sgj7


6. Bankruptcy clerk's office                    1100 Commerce Street                                         Hours open:
                                                Room 1254                                                    Mon.−Fri 8:30−4:30
    Documents in this case may be filed at this Dallas, TX 75242
    address. You may inspect all records filed                                                               Contact Phone: 214−753−2000
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 8/26/19

7. Meeting of creditors                          September 23, 2019 at 10:40 AM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Office of the U.S. Trustee, 1100
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Commerce St., Rm 524, Dallas,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     TX 75242


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 11/22/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-32814-sgj7 Doc 10 Filed 08/28/19                       Entered 08/28/19 23:32:13                Page 3 of 4
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-32814-sgj
Herbert Allen Gears                                                                                        Chapter 7
Liliana D. Gears
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: mmathews                     Page 1 of 2                          Date Rcvd: Aug 26, 2019
                                      Form ID: 309A                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2019.
db/jdb         +Herbert Allen Gears,    Liliana D. Gears,   P.O. Box 140863,    Irving, TX 75014-0863
18702545       +Bank of America,    P.O. Box 15284,   Wilmington, DE 19850-5284
18702540       +Casen Martin,    1631 W. Rochelle,   Irving, TX 75062-5331
18702547       +Children’s Dental Center,    8870 N. MacArthur Blvd.,   Irving, TX 75063-7833
18702554        Midland Credit,    2635 Northside Drive,   San Diego, CA 92108
18702560       +Texas Ethics Commission,    P.O. Box 12070, Capitol Station,    Austin, TX 78711-2070
18702556       +Time Warner,    P.O. Box 1391,   Southgate, MI 48195-0391
18702557       +Toyota Financial,    5450 N.W. Central,   Houston, TX 77092-2017
18702559       +Zales,   P.O. Box 6403,    Sioux Falls, SD 57117-6403

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BDGREED Aug 27 2019 03:28:00      Diane G. Reed,    501 N. College Street,
                 Waxahachie, TX 75165-3361
18702544       +EDI: AMEREXPR.COM Aug 27 2019 03:28:00      American Express Centurion Bank,     P.O. Box 650448,
                 Dallas, TX 75265-0448
18702549       +EDI: BANKAMER.COM Aug 27 2019 03:28:00      Bank of America,    P.O. Box 851001,
                 Dallas, TX 75285-1001
18702551       +EDI: CITICORP.COM Aug 27 2019 03:28:00      Citi,    P.O. Box 6062,   Sioux Falls, SD 57117-6062
18702550       +EDI: CITICORP.COM Aug 27 2019 03:28:00      Citi,    P.O. Box 6004,   Sioux Falls, SD 57117-6004
18702561       +E-mail/Text: bankruptcynotification@ftr.com Aug 26 2019 23:47:53        Frontier Communications,
                 P.O. Box 740407,   Cincinnati, OH 45274-0407
18702546       +EDI: HFC.COM Aug 27 2019 03:28:00      HSBC Retail Services,    P.O. Box 49353,
                 San Jose, CA 95161-9353
18702542        EDI: IRS.COM Aug 27 2019 03:28:00      Internal Revenue Service,    Department of the Treasury,
                 Cincinnati, OH 45999
18702552       +EDI: HCA2.COM Aug 27 2019 03:28:00      Las Colinas Medical Center,     6800 N. MacArthur Blvd.,
                 Irving, TX 75039-2422
18702553       +EDI: RMSC.COM Aug 27 2019 03:28:00      Lowe’s,   P.O. Box 965003,    Orlando, FL 32896-5003
18702543       +EDI: MID8.COM Aug 27 2019 03:28:00      Midland Funding,    8875 Aero Drive,
                 San Diego, CA 92123-2255
18702541       +EDI: DRIV.COM Aug 27 2019 03:28:00      Santander Consumer, USA,    P.O. Box 660633,
                 Dallas, TX 75266-0633
18702555       +EDI: DRIV.COM Aug 27 2019 03:28:00      Santander Consumer, USA,    P.O. Box 961245,
                 Fort Worth, TX 76161-0244
18702558       +EDI: WFFC.COM Aug 27 2019 03:28:00      Wells Fargo,    P.O. Box 30086,
                 Los Angeles,CA 90030-0086
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
18702548       ##+Best Buy Credit Services,   P.O. Box 688910,   Des Moines, IA 50368-8910
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 19-32814-sgj7 Doc 10 Filed 08/28/19          Entered 08/28/19 23:32:13        Page 4 of 4



District/off: 0539-3         User: mmathews              Page 2 of 2                   Date Rcvd: Aug 26, 2019
                             Form ID: 309A               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2019 at the address(es) listed below:
              Diane G. Reed   dgrtrustee@bcylawyers.com, TX03@ecfcbis.com
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 2
